Citation Nr: 0015065	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic Stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.


FINDINGS OF FACT

PTSD results in total social and occupational impairment.


CONCLUSION OF LAW

PTSD warrants a 100 percent schedular evaluation. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.10 (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. 
§ 4.125.  The new criteria for evaluating service-connected 
psychiatric disability are codified at 38 C.F.R. § 4.130.

In the present case, the veteran testified at a personal 
hearing at the RO before the undersigned Member of the Board. 
In part, he related ongoing symptoms of his service-connected 
psychiatric disorder, including suicidal ideation, an 
inability to control his emotions, stress, social withdrawal, 
recurring dreams, a sleep disturbance, and a need for regular 
medication to control his symptoms.  Outpatient records 
confirm that the veteran's condition remains chronic and that 
its severity has increased since the most recent VA 
examination in November 1997. Resolving the benefit of the 
doubt in the veteran's favor, the Board finds that the 
service-connected PTSD has resulted in total social and 
occupational impairment as contemplated by 38 C.F.R. §§ 
4.7, 4.130, Code 9411 and thus warrants a 100 percent 
schedular evaluation. 38 U.S.C.A. § 5107.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

